Case 2:19-cv-12263-GAD-EAS ECF No. 39 filed 08/21/20      PageID.774   Page 1 of 18




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

    ALLSTATE INSURANCE COMPANY,

                Plaintiff,
                                                    Case No. 19-cv-12263
                   v.
                                            UNITED STATES DISTRICT COURT JUDGE
 CANTRELL FUNERAL HOME INC., ET AL.,                GERSHWIN A. DRAIN

              Defendants.

______________________________/
     OPINION AND ORDER GRANTING PLAINTIFF’S MOTION FOR
                   DEFAULT JUDGMENT [#25]

                                I. INTRODUCTION

      On August 1, 2019, Plaintiff Allstate Insurance Company (“Plaintiff”) filed

the instant declaratory judgment against Defendants Cantrell Funeral Home, Inc.;

Rec-Mac, Inc.; and Raymond E. Cantrell II (collectively, “Defendants”). See ECF

No. 1. On August 16, 2019, Plaintiff amended its Complaint to clarify Defendant

Raymond E. Cantrell’s domicile. See ECF No. 11.

      Presently before the Court is Plaintiff’s Motion for Default Judgment. ECF

No. 25. Defendants have failed to file an answer or otherwise defend this matter. A

hearing on Plaintiff’s Motion was held on December 17, 2019. On December 18,

2019, the Court entered an Order holding Plaintiff’s present Motion in abeyance in

light of then-Proposed Intervenor Federated Mutual Insurance Company’s

                                        1
Case 2:19-cv-12263-GAD-EAS ECF No. 39 filed 08/21/20       PageID.775    Page 2 of 18




(“Federated”) Motion to Intervene.1 See ECF No. 31. For the reasons that follow,

the Court will GRANT Plaintiff’s Motion for Default Judgment [#25].

                            II. FACTUAL BACKGROUND

      The instant action stems from two cases currently pending in the Wayne

County Circuit Court. In the first case, Milo Marshall v. Cantrell Funeral Homes

Inc. and Raymond Cantrell II, No. 19-008294-NO, Plaintiff Milo Marshall purports

that the remains of his father, Willie Marshall, were discovered in Cantrell Funeral

Home in 2018—twenty years after the alleged cremation. ECF No. 11, PageID.260.

In the second case, Kamiesha McClendon v. Cantrell Funeral Home, Inc., et al., No.

19-008293-NO, Plaintiff Kamiesha McClendon alleges that the remains of her son,

Christian Hunt, were discovered in the ceiling of Cantrell Funeral Home in 2018.

Id. at PageID.262. The plaintiffs in these two cases allege misconduct by Defendants

related to the funeral, burial, and/or disposition of their decedents. ECF No. 25,

PageID.504. They therefore seek to impose liability on Defendants for negligent

infliction of emotional distress, statutory violations of MCL § 339.1810, negligence,

and gross negligence. See id. at PageID.506.

      Plaintiff here provided commercial insurance coverage—including general

liability coverage; special Funeral Director’s Liability coverage; and Commercial


1
 Federated filed its Notice of Withdrawing Motion to Intervene on July 17, 2020.
ECF No. 37. During a Status Conference with the parties on August 21, 2020,
Federated confirmed its prior Motion’s status.
                                         2
Case 2:19-cv-12263-GAD-EAS ECF No. 39 filed 08/21/20         PageID.776     Page 3 of 18




Umbrella/excess liability coverage—to Defendant Cantrell Funeral Homes, Inc.

from October 1, 1998 to February 1, 2016. Id. at PageID.504. Plaintiff contends,

however, that there is neither defense nor indemnity insurance coverage available to

Defendants for three reasons. First, the pending claims do not meet the requirements

of the policies’ insuring agreements. Id. at PageID.506. Second, the claims against

Defendants arise out of conduct for which coverage is “specifically excluded” under

the policies. Id. Finally, the claims arose outside of the applicable period for the

policies. Id. Plaintiff allegedly informed its insured, as well as potential additional

insureds, that it will not cover the defense or indemnity of the Marshall or

McClendon lawsuits. ECF No. 11, PageID.251.

      On August 1, 2019, Plaintiff commenced the instant action against

Defendants. ECF No. 1. Plaintiff filed its Amended Complaint on August 16, 2019.

ECF No. 11.     Plaintiff’s Amended Complaint brought two counts of declaratory

relief pursuant to 28 U.S.C. § 2201: (1) that it has no obligation to participate in the

defense on behalf of Defendants in the underlying lawsuits, including the payment

of any attorney’s fees, costs, and/or expenses in connection with the lawsuits; and

(2) that it has no obligation to indemnify Defendants for any of the underlying cases

known or any of the cases that may arise out of the same facts and circumstances in

the future. Id. at PageID.251. Defendants failed to file an answer or otherwise

defend this matter in accordance with Federal Rule of Civil Procedure 12.


                                           3
Case 2:19-cv-12263-GAD-EAS ECF No. 39 filed 08/21/20         PageID.777     Page 4 of 18




      On September 16, 2019, Plaintiff filed a request for the Clerk’s Entry of

Default against each Defendant. ECF Nos. 18, 19, 20. The Clerk entered a Default

as to each Defendant that same day. ECF Nos. 21, 22, 23. On October 28, 2019,

Plaintiff filed the present Motion, asking this Court to enter a default judgment in its

favor, finding that it owes no duty to defend or indemnify the Defendants for the

pending Marshall and McClendon lawsuits. ECF No. 25. Defendants did not file a

response to the Motion.

      Plaintiff now moves the Court to enter a default declaratory judgment against

Defendants, finding that Plaintiff has no obligation to defend or indemnify

Defendants in the two underlying state court actions, Milo Marshall v. Cantrell

Funeral Homes Inc. and Raymond Cantrell II, and Kamiesha McClendon v. Cantrell

Funeral Home, Inc., et al., when the claims asserted therein do not meet the

requirements of Plaintiff’s insuring agreements; the claims arose out of conduct for

which coverage is specifically excluded under Plaintiff’s policies; and the claims

arose outside of the applicable policy periods. See ECF No. 25, PageID.514. On

December 16, 2019, one day prior to the Court’s hearing of Plaintiff’s present

Motion, then-Proposed Intervenor Federated filed a Motion to Intervene in this

action. ECF No. 29. The Court entered an Order on December 18, 2019 holding the

present Motion in abeyance until it resolves Federated’s Motion to Intervene. ECF




                                           4
Case 2:19-cv-12263-GAD-EAS ECF No. 39 filed 08/21/20        PageID.778   Page 5 of 18




No. 31. Federated has since withdrawn its Motion and has communicated to the

Court that its outstanding issues with Plaintiff are now resolved.

                                  III. LEGAL STANDARD

   A. Motion for Default Judgment

      Rule 55 of the Federal Rules of Civil Procedure governs entry of judgment by

default. In order to obtain judgment by default, the proponent must first request the

Clerk’s entry of default pursuant to Rule 55(a). Once a default has been entered by

the Clerk, the plaintiff’s well-pleaded allegations are deemed admitted. See, e.g.,

Thomas v. Miller, 489 F.3d 293, 299 (6th Cir. 2007); State Farm Fire and Casualty

Company v. Piron, No. 11-11375, 2011 WL 3625048, at *1 (E.D. Mich. July 28,

2011). The plaintiff may then file for default judgment by the Clerk or by the court.

FED. R. CIV. P. 55(b).

      When the plaintiff’s complaint alleges damages for a sum certain, the Clerk

“on plaintiff’s request, with an affidavit showing the amount due—must enter

judgment for that amount and costs against a defendant who has been defaulted for

not appearing….” FED. R. CIV. P. 55(b)(1). “In all other cases, the party must apply

to the court for a default judgment.” FED. R. CIV. P. 55(b)(2). A default judgment

may be entered without a hearing unless it is necessary to determine the amount of

monetary damages. Id. The court must exercise “sound judicial discretion” when

determining whether to enter the default judgment. 10A CHARLES ALAN WRIGHT,


                                          5
Case 2:19-cv-12263-GAD-EAS ECF No. 39 filed 08/21/20         PageID.779    Page 6 of 18




ARTHUR R. MILLER & MARY KAY KANE, FEDERAL PRACTICE                AND   PROCEDURE, §

2685 (3d ed. 1988); see also Applebaum v. Target Corporation, No. 11-cv-15035,

2015 WL 13050014, at *1 (E.D. Mich. Sept. 10, 2015); Piron, 2013 WL 1843965,

at *2.

   B. The Declaratory Judgment Act

         The Declaratory Judgment Act states that “[i]n a case of actual controversy

within its jurisdiction … any court of the United States, upon the filing of an

appropriate pleading, may declare the rights and other legal relations of any

interested party seeking such declaration, whether or not further relief is or could be

sought.” 28 U.S.C. § 2201. It does not provide an independent basis for jurisdiction.

Rather, it provides courts with discretion to fashion a remedy in cases where federal

jurisdiction already exists. Heydon v. MediaOne of Southeast Mich., Inc., 327 F.3d

466, 470 (6th Cir. 2003). In the present matter, the jurisdiction of the Court to hear

Plaintiff’s declaratory judgment action arises out of diversity jurisdiction pursuant

to 28 U.S.C. § 1332. See ECF No. 11, PageID.252.

         While the Declaratory Judgment Act provides this Court with jurisdiction, the

Supreme Court of the United States has explained that a district court is “under no

compulsion to exercise that jurisdiction.” Brillhart v. Excess Ins. Co. of Am., 316

U.S. 491, 494 (1942). In the Sixth Circuit, courts consider five factors in deciding

whether a case is appropriate for declaratory judgment:


                                           6
Case 2:19-cv-12263-GAD-EAS ECF No. 39 filed 08/21/20         PageID.780    Page 7 of 18




      (1) whether the declaratory action would settle the controversy; (2)
      whether the declaratory action would serve a useful purpose in
      clarifying the legal relations in issue; (3) whether the declaratory
      remedy is being used merely for the purpose of “procedural fencing” or
      “to provide an arena for res judicata;” (4) whether the use of a
      declaratory action would increase friction between our federal and state
      courts and improperly encroach upon state jurisdiction; and (5) whether
      there is an alternative remedy which is better or more effective.

Grand Trunk W. R.R. Co. v. Consolidated Rail Corp., 746 F.2d 323, 326 (6th Cir.

1984).

                                       IV. ANALYSIS

      The instant matter arises under the Declaratory Judgment Act. See ECF No.

25, PageID.497. A clerk’s entry of default is not a guarantee that a court’s entry of

default judgment is going to follow in a suit arising under the Declaratory Judgment

Act. See, e.g., Auto-Owners Insurance Co. v. Davidson, No. 1:17-CV-83, 2017 WL

5035085, at *3 (E.D. Tenn. Nov. 1, 2017). In federal actions under the Declaratory

Judgment Act, any potential risk of “interference with the orderly and

comprehensive disposition of a state court litigation” should be avoided. See Wilton

v. Seven Falls Co., 515 U.S. 277, 286 (1995); Brillhart v. Excess Ins. Co. of America,

316 U.S. 491, 495 (1942).

      Plaintiff does not identify any of the aforementioned factors for this Court to

consider in its request for declaratory judgment. Plaintiff instead contends that

Defendants, as a result of the Clerk’s entry of default, have admitted all of the facts



                                          7
Case 2:19-cv-12263-GAD-EAS ECF No. 39 filed 08/21/20         PageID.781     Page 8 of 18




alleged in its Amended Complaint. ECF No. 25, PageID.499 (citing Ortiz-Gonzalez

v. Fonovisa, 277 F.3d 59, 62–63 (1st Cir. 2002)).

      In its Motion, Plaintiff argues that “[t]he question in declaratory actions such

as this one, brought to determine the scope of coverage, is whether there is a theory

of liability on which the tort claimant can prevail, and as to which there is coverage.”

Id. at PageID.507. Specifically, “the question [for this Court] is [the] application of

the terms of the insurance contract to the conduct of the Defendants and the resulting

alleged injury, not whether Defendants might be held liable under the legal theories

asserted in the underlying [Wayne County Circuit Court] Complaints.” Id.

      According to Plaintiff, its insurance coverage to Defendants “only extends to

conduct considered ‘accidental’ and falling within the policy definition of an

‘occurrence,’ while specifically excluding coverage for the Defendants’ intentional

or criminal conduct.” Id. at PageID.509. Further, its coverage only applies to

damages which occurred within the specific policy periods: October 1, 1998 to

February 1, 2016. Id. at PageID.509–10.

      Plaintiff argues that it does not owe a duty to defend or indemnify the

Defendants in either the Marshall or McClendon lawsuits for two reasons. First,

Plaintiffs Milo Marshall’s and Kamiesha McClendon’s alleged damages occurred as

a result of Defendants’ intentional acts, including violations of MCL 339.1810,

which purportedly fall “within the applicable policy exclusions.” Id. at PageID.510,


                                           8
Case 2:19-cv-12263-GAD-EAS ECF No. 39 filed 08/21/20        PageID.782    Page 9 of 18




512.   Second, Plaintiffs Milo Marshall’s and Kamiesha McClendon’s alleged

damages occurred outside of the insurance coverage period. Id. at PageID.511, 512.

Specifically, in Marshall, the decedent passed away prior to the start of the Allstate

policy period and Plaintiff Milo Marshall did not discover Defendants’ alleged

mistreatment of the decedent until 2018—two years after the Allstate policy period

concluded. Id. at PageID.511. In McClendon, the decedent passed away in 2018;

therefore, Plaintiff Kamiesha McClendon did not become aware of Defendants’

mishandling of her decedent’s remains until after the Allstate policy period

concluded. Id. at PageID.512.

       Generally, exclusions in an insurance policy should be construed strictly in

favor of the insured. See Allstate Ins. Co. v. Saph, No. 13-13112, 2014 WL 3900607,

at *3 (E.D. Mich. Aug. 11, 2014). “Clear and specific exclusions,” however, must

be given effect to avoid holding an insurance company liable for a risk it did not

assume. Id. (citing McGuirk Sand & Gravel, Inc. v. Meridian Mut. Ins. Co., 559

N.W.2d 93 (Mich. App. 1996)).

       Here, Plaintiff cites to Reed v. Netherlands Ins. Co., 860 F.Supp.2d 407, 414

(E.D. Mich. Feb. 16, 2012), to support its argument that its insurance policies do not

cover the alleged damages in either the Marshall or McClendon lawsuits. Plaintiff

emphasizes that the purported emotional distress damages in both these cases “did

not accrue until after termination of the policy period.” Id. at PageID.511, 512. In


                                          9
Case 2:19-cv-12263-GAD-EAS ECF No. 39 filed 08/21/20         PageID.783    Page 10 of 18




 Reed, the court explained that “[e]motional distress claims generally do not ripen

 until the plaintiff suffers the emotional distress. Under the circumstances of this

 case, a plaintiff’s claim for mental anguish would not accrue until the plaintiff is

 actually aware that human remains were mishandled.” Reed, 860 F.Supp.2d at 413

 (internal citations omitted).

       Additionally, the court in Reed explained that the insurance policy at issue

 was an “occurrence” policy. Id. at 414. In such a policy, there can be no coverage

 for an event which doesn’t occur during the policy period. See Frankenmuth Mutual

 Ins. Co., Inc. v. Eurich, 394 N.W.2d 70 (Mich. Ct. App. 1986) (finding that a general

 liability insurer had no duty to defend because the occurrence fell outside the policy

 period); Employers Mutual Liability Ins. Co. of Wisconsin v. Michigan Mutual Auto

 Ins. Co., 300 N.W.2d 682 (Mich. Ct. App. 1980) (holding that when the negligent

 act occurs during the policy period but the damages do not occur until after the policy

 has been cancelled, the insurance policy does not cover the accident).

       In the instant matter, Plaintiffs Milo Marshall and Kamiesha McClendon

 similarly discovered that their decedents’ remains were mistreated—conduct which

 allegedly gave rise to their independent emotional distress claims—after Plaintiff’s

 provided insurance coverage was terminated on February 1, 2016. Further, the

 insurance coverage, like the one at issue in Reed, was an “occurrence” policy. The

 Commercial General Liability Policy provides that Plaintiff would pay the sums


                                           10
Case 2:19-cv-12263-GAD-EAS ECF No. 39 filed 08/21/20        PageID.784    Page 11 of 18




 which Defendant became legally obligated to pay as damages because of “bodily

 injury” or “property damage” caused by an “occurrence” to which the insurance

 applied to during the policy periods. ECF No. 11, PageID.254–55. “Occurrence” is

 defined in the policy as “an accident, including continuous or repeated exposure to

 substantially the same general harmful conditions.” Id. at PageID.256. Both the

 Commercial General Liability Policy and the Umbrella Policy exclude liability

 coverage for bodily injury or property damage expected or intended from the

 standpoint of the Defendant. See ECF No. 25, PageID.509. Stated differently,

 Plaintiff’s insurance coverage excludes coverage for Defendants’ intentional or

 criminal conduct. Id. at PageID.509. The Court agrees with Plaintiff that Reed

 provides persuasive authority both for the proposition that the emotional distress

 damages alleged in the state court lawsuits did not ripen until after the termination

 of its policy period and that no coverage existed for the claimed bodily injuries

 occurring outside of the policy period.

       This Court’s analysis of whether to enter default judgment in the instant matter

 cannot conclude with Reed, though. This Court finds it necessary to apply the Grand

 Trunk factors since Plaintiff’s claims arise under the Declaratory Judgment Act.

 Applying these factors to this case, as explained below, persuades the Court that it

 should decline to exercise jurisdiction under the Declaratory Judgment Act.




                                           11
Case 2:19-cv-12263-GAD-EAS ECF No. 39 filed 08/21/20        PageID.785    Page 12 of 18




       1. Factor #1 – Settling the Controversy

       As to the first Grand Trunk factor, which evaluates whether the declaratory

 action would settle the controversy, a declaratory action here will definitively

 determine whether or not Plaintiff owes a duty to defend and indemnify Defendants

 in the state court lawsuits. “[A] prompt declaration of policy coverage would surely

 ‘serve a useful purpose in clarifying the legal relations at issue.’” Scottsdale Ins.

 Co. v. Roumph, 211 F.3d 964, 968 (6th Cir. 2000). A grant of declaratory relief

 would “settle the scope of insurance coverage” under Plaintiff’s policies. See

 Liberty Mut. Fire Ins. Co. v. Salmo, No. 09-13482, 2010 WL 2740170, at *3 (E.D.

 Mich. July 12, 2010). Accordingly, this factor weighs in favor of this Court’s

 exercise of jurisdiction.

       2. Factor #2 – Useful Purpose in Clarifying the Legal Relations at Issue

       The first and second Grand Trunk factors are closely related. Salmo, 2010

 WL 2740170, at *3. The second factor evaluates whether a declaratory action would

 serve a useful purpose in clarifying legal relations at issue. Grand Trunk, 746 F.2d

 at 326. The Sixth Circuit has explained that “[w]hile the parties may have other

 tortious or contractual relationships to clarify in state court, [the] concern in

 considering the second Grand Trunk factor in such cases is with the ability of the

 federal declaratory judgment to resolve, once and finally, the question of the




                                          12
Case 2:19-cv-12263-GAD-EAS ECF No. 39 filed 08/21/20          PageID.786     Page 13 of 18




 insurance indemnity obligation of the insurer.” Scottsdale Ins. Co. v. Flowers, 513

 F.3d 546, 557 (6th Cir. 2008).

       The declaratory action will conclusively determine Plaintiff’s duty to

 Defendants in the underlying state court lawsuits. Neither of the two lawsuits have

 been tendered to Plaintiff for defense at the time of this writing. Moreover, during

 a Status Conference with the parties on August 21, 2020, Plaintiff explained that

 Defendants have not communicated any information related to the underlying state

 court lawsuits. This Court’s determination of the legal relationship between Plaintiff

 and Defendants, therefore, should not complicate the state court’s analysis of

 liability issues. Cf. Salmo, 2010 WL 2740170, at *3 (finding that the second Grand

 Trunk factor weighed against the court’s exercise of jurisdiction since the named

 parties in the underlying state lawsuit filed motions to intervene as interested parties;

 the district court concluded that its decision “might confuse the state court’s analysis

 of [the] liability issues”). Accordingly, this second factor weighs in favor of this

 Court’s exercise of jurisdiction.

       3. Factor #3 – Procedural Fencing or Arena for a Race for Res Judicata

       The third Grand Trunk factor evaluates whether a party’s request for

 declaratory judgment action is motivated by “procedural fencing” or is likely to

 create a race for res judicata. Grand Trunk, 746 F.2d at 326. When a plaintiff files

 its claim after a state court litigation has begun, courts generally give that plaintiff


                                            13
Case 2:19-cv-12263-GAD-EAS ECF No. 39 filed 08/21/20          PageID.787    Page 14 of 18




 the benefit of the doubt that no improper motive fueled the filing of the action. See

 Bituminous Cas. Corp. v. J & L Lumber Co., Inc., 373 F.3d 807, 814 (6th Cir. 2004).

 This factor “is meant to preclude jurisdiction for declaratory plaintiffs who file their

 suits mere days or weeks before the coercive suits filed by natural plaintiff and who

 seem to have done so for the purpose of acquiring a favorable forum.” Esurance

 Property and Casualty Insurance Co. v. Johnson, No. 16-cv-11880, 2017 WL

 3272157, at *3 (E.D. Mich. Apr. 20, 2017) (internal citations omitted).

       Here, Plaintiff filed the instant action within three months of when the

 underlying state court lawsuits were filed. Additionally, this Court emphasizes

 Defendants’ lack of defense; they have not attempted to dispute Plaintiff’s motive in

 bringing the instant action.

       Further, the Sixth Circuit has explained that “[i]f [an insurer] in fact [has] no

 duty to indemnify its insured or to defend them in the state action, then it should not

 be forced to participate in the action.” Northland Insurance Co. v. Stewart Title

 Guaranty Co., 327 F.3d 448, 454 (6th Cir. 2003). Here, this Court finds it plausible

 that Plaintiff’s commencement of this action is for the valid purpose of avoiding

 forced participation in the underlying lawsuits.       A declaratory judgment will

 undoubtedly clarify the relationship between Plaintiff and Defendants, even if other

 issues remain amongst the name parties in the state court lawsuits. Accordingly, this

 third factor weighs in favor of this Court’s exercise of jurisdiction.


                                           14
Case 2:19-cv-12263-GAD-EAS ECF No. 39 filed 08/21/20       PageID.788    Page 15 of 18




       4. Factor #4 – Increased Friction Between Federal and State Courts

       Next, this Court must determine whether exercising jurisdiction over this case

 would increase friction between federal and state courts. See Grand Trunk, 746 F.2d

 at 326. The Supreme Court cautioned that “where another suit involving the same

 parties and presenting opportunity for ventilation of the same state law issues is

 pending in state court, a district court might be indulging in ‘[g]ratuitous

 interference,’ if it permitted the federal declaratory action to proceed.” Wilton v.

 Seven Falls Co., 515 U.S. 277, 283 (1995) (quoting Brillhart v. Excess Ins. Co. of

 Am., 316 U.S. 491, 495 (1942)). The mere existence of a state court proceeding,

 though, is not determinative of improper federal encroachment upon state

 jurisdiction. Allstate Insurance Co. v. Green, 825 F.2d 1061, 1067 (6th Cir. 1987),

 abrogated on other grounds by Scottsdale Ins. Co. v. Roumph, 211 F.3d 964 (6th

 Cir. 2000).

       Courts must consider three additional factors when analyzing the fourth

 Grand Trunk factor:

       (1) whether the underlying factual issues are important to an informed
       resolution of the case; (2) whether the state trial court is in a better
       position to evaluate those factual issues than is the federal court; and
       (3) whether there is a close nexus between underlying factual and legal
       issues and state law and/or public policy, or whether federal common
       or statutory law dictates a resolution of the declaratory judgment
       action.”

 Scottsdale Ins. Co., 513 F.3d at 560.


                                         15
Case 2:19-cv-12263-GAD-EAS ECF No. 39 filed 08/21/20            PageID.789     Page 16 of 18




        The primary issue under the first sub-factor is whether “resolution of the issue

 raised in federal court will require making factual findings that might conflict with

 similar findings made by the state court.” Id. Defendants failed to file an answer or

 otherwise defend this matter to argue that the state court will be making any findings

 related to the discrete controversy at issue here. Further, there is nothing in the

 record which indicates that a conflict would result if this Court retained jurisdiction.

 See Johnson, 2017 WL 3272157, at *4.

       The second sub-factor concerns whether the state court “is in a better position

 to resolve the issues in the declaratory action.” Scottsdale Ins. Co., 513 F.3d at 560.

 Plaintiff is not a party to the state court lawsuits. There is no indication that the state

 courts are considering the issues presented in the instant matter.

        The third sub-factor concerns whether the issue in this action “implicate[s]

 important state policies and is, thus, more appropriately considered in state court.”

 Id.   There is no apparent dispute over the interpretation or enforceability of

 Plaintiff’s provided insurance policies, as Defendants failed to raise any potential

 concerns with the underlying state court lawsuits.

        The three sub-factors each weigh in favor of the Court’s exercise of

 jurisdiction; accordingly, the fourth Grand Trunk factor, in its entirety, weighs in

 favor of the exercise of jurisdiction.




                                             16
Case 2:19-cv-12263-GAD-EAS ECF No. 39 filed 08/21/20         PageID.790    Page 17 of 18




       5. Factor #5 – Availability of Better or More Effective Alternative

           Remedy

       The fifth and final Grand Trunk factor evaluates the availability of an

 alternative remedy. See Grand Trunk, 746 F.2d at 326. Plaintiff could seek a

 declaratory judgment action in state court. MICH. CT. R. 2.605(A)(1). However, “it

 is not clear whether such alternative remedies are better or more effective than a

 federal declaratory action.” Scottsdale Ins. Co., 513 F.3d at 562.

       Defendants, in choosing not to file an answer or otherwise defend this matter,

 do not argue that a state court declaratory judgment action would be better or more

 effective than a federal court declaratory judgment action. Cf. Johnson, 2017 WL

 3272157, at *5 (district court recognized the moving defendants’ argument that the

 availability of a state court declaratory judgment action as an “other remed[y]”

 available to plaintiff). This Court therefore does not have a record to analyze the

 plausibility of another remedy in the instant matter. Even if Defendants presented

 such an argument, though, this Court concludes that the alternative state court action

 would not necessarily present a better remedy. Accordingly, this final factor also

 weighs in favor of exercising jurisdiction.

       In sum, each of the five factors this Court must consider weighs in favor of

 the exercise of jurisdiction. Accordingly, and in light of the “unique and substantial”

 discretion which the Declaratory Judgment Act confers on district courts, this Court


                                           17
Case 2:19-cv-12263-GAD-EAS ECF No. 39 filed 08/21/20          PageID.791    Page 18 of 18




 will exercise its jurisdiction in granting declaratory relief. See Wilton v. Seven Falls

 Co., 515 U.S. 277, 286 (1995).

                                    V. CONCLUSION

       For the reasons articulated above, the Court GRANTS Plaintiff’s Motion for

 Default Judgment [#25].

       IT IS SO ORDERED.

 Dated:       August 21, 2020

                                                s/Gershwin A. Drain
                                                HON. GERSHWIN A. DRAIN
                                                United States District Court Judge



                            CERTIFICATE OF SERVICE

            Copies of this Order were served upon attorneys of record on
               August 21, 2020, by electronic and/or ordinary mail.
                                /s/ Teresa McGovern
                                    Case Manager




                                           18
